      Case 7:20-cv-00323 Document 19 Filed on 02/02/21 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                       February 02, 2021
                           UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
       Plaintiff,                     §
                                      §
VS.                                   §
                                        CIVIL ACTION NO. 7:20-cv-00323
                                      §
1.959 ACRES OF LAND, more or less, in §
Starr County, Texas; et al.,          §
                                      §
       Defendants.                    §

                                            ORDER

        The Court now considers “Plaintiff’s Unopposed Motion for a Continuance of the Joint

Discovery/Case Management Plan and the Initial Pretrial and Scheduling Conference Pursuant to

FED. R. CIV. P. 26(f)” filed twice on February 1, 2021.1 The Court notes that the United States

filed two identical motions.2 Accordingly, the Court STRIKES the second motion.3 The Court

now turns the initial motion.4

        On December 4, 2020, the Court ordered parties to appear on February 16, 2021, for an

initial pretrial and scheduling conference and to file a joint discovery/case management plan by

February 5, 2021.5 The United States seeks to continue these dates for at least sixty days in light

of newly inaugurated President Biden’s January 20th proclamation directing numerous heads of

executive agencies to “pause work on each construction project on the southern border wall” and




1
  Dkt. Nos. 17 & 18.
2
  See Dkt. Nos. 17 & 18.
3
  Dkt. No. 18.
4
  Dkt. No. 17.
5
  Dkt. No. 9.


1/2
         Case 7:20-cv-00323 Document 19 Filed on 02/02/21 in TXSD Page 2 of 2




to “develop a plan for the redirection of funds concerning the southern border wall . . . within 60

days” from January 20th.6

           The Court finds good cause in the parties’ request that this eminent domain proceeding be

abated while the United States develops its plan concerning the southern international border and

associated land use. The Court GRANTS Plaintiff’s motion7 and continues the initial pretrial

conference previously scheduled for February 16th to April 13, 2021, at 9:00 a.m. Parties shall

file a joint discovery/case management plan no later than April 2, 2021.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 2nd day of February 2021.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge




6
    Dkt. No. 17 at 2–3 (quoting Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)).
7
    Dkt. No. 17.


2/2
